     Case 2:15-cr-00029 Document 81 Filed 11/20/20 Page 1 of 4 PageID #: 176




                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON



UNITED STATES OF AMERICA


v.                                    CRIMINAL ACTION NO. 2:15-00029


THOMAS WOODRUM


           SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                     MEMORANDUM OPINION AND ORDER



             On November 19, 2020, the United States of America

appeared by M. Ryan Blackwell, Assistant United States Attorney,

and the defendant, Thomas Woodrum, appeared in person and by his

counsel, Mark McMillian, for a hearing on the petition, seeking

revocation of supervised release submitted by United States

Probation Officer Jeffrey D. Bella.          The defendant commenced a

two-year (2) term of supervised release in this action on

February 7, 2020, as more fully set forth in the Judgment Order

entered by the court on October 4, 2019.


             The court heard the admissions of the defendant, and

the representations and arguments of counsel.
   Case 2:15-cr-00029 Document 81 Filed 11/20/20 Page 2 of 4 PageID #: 177




           For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence that the defendant has

violated the conditions of supervised release in the following

respect:   (1) On February 24, 2020, the defendant provided a

urine specimen that tested positive for methamphetamine, and on

March 11, 2020, the defendant verbally admitted to the probation

officer that he used marijuana on or around February 24, 2020;

on or about March 13, 2020, the defendant used methamphetamine

and fentanyl and admitted the use of illegal drugs to Recovery U

on March 13, 2020, and to his probation officer on March 23,

2020, (2) On March 13, 2020, the defendant failed to appear at

Recovery U for its inpatient substance abuse program, and after

admitting to staff at Recovery U the defendant’s recent use of

methamphetamine and fentanyl, he was no longer eligible to enter

the program until he completed a detoxification and 28-day

inpatient program, and although the defendant completed a

detoxification program as noted by the Certificate of Completion

from Logan Mingo Area Mental Health, Inc., the defendant did not

complete the required 28-day inpatient program, (3) from on or

about May 14, 2020, the defendant failed to contact the

probation officer regarding his change in residence and had


                                      2
   Case 2:15-cr-00029 Document 81 Filed 11/20/20 Page 3 of 4 PageID #: 178



absconded from his supervision until his arrest on July 23,

2020, (4) the defendant has failed to make monthly restitution

payments since commencing his supervised release on February 7,

2020.



           And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of

supervised release and, further, that it would unduly depreciate

the seriousness of the violations if supervised release were not

revoked, it is ORDERED that the supervised release previously

imposed upon the defendant in this action be, and it hereby is,

revoked.



           And the court having complied with the requirements of

Rule 32.1(b)(2) and (c)(1) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583(e), that the defendant should be confined to

the extent set forth below, it is accordingly ORDERED that the

defendant be, and he hereby is, committed to the custody of the

United States Bureau of Prisons for imprisonment for a period of

EIGHT (8) MONTHS on each of the two counts, to run concurrently,

with no additional term of supervised release to be imposed.                 It



                                      3
   Case 2:15-cr-00029 Document 81 Filed 11/20/20 Page 4 of 4 PageID #: 179



is further ORDERED that restitution be reimposed in the amount

of $1,037.46.



           The court recommends that, while the defendant is

incarcerated, the course of therapy currently provided by the

jail continue until he is released by service of his sentence.



           The defendant was remanded to the custody of the

United States Marshal.



           The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.


                             DATED:       November 20, 2020




                                      4
